Citation Nr: 1714768	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  12-22 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to a rating in excess of 10 percent for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Riley, Associate Counsel





INTRODUCTION

The Veteran had active service from May 1976 to February 1996.  He retired at the rank of Sergeant Major and during his distinguished career in the US Army, he earned the Legion of Merit, Meritorious Service Medal, and Drill Sergeant Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In that decision, the RO awarded service connection for right ear hearing loss.  The Veteran was already service connected left ear hearing loss, rated as noncompensable, at that time.  In light of the award of service connection for right ear hearing loss, the RO assigned an initial noncompensable rating for bilateral hearing loss.  The RO also denied entitlement to a rating in excess of 10 percent for tinnitus.

The Board remanded the case to the Agency of Original Jurisdiction (AOJ) in January 2015 for further development and adjudicative action.  The case has been returned to the Board for further appellate review.


FINDINGS OF FACT

1. Audiometric testing results have shown the Veteran has had no more than Level I hearing loss in the right and left ear throughout the appeal period.

2.  The Veteran's service-connected tinnitus is assigned the maximum rating authorized under Diagnostic Code 6260.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.21, 4.85, 4.86, Diagnostic Code (DC) 6100 (2016).

2.  There is no legal basis for a schedular rating in excess of 10 percent for the Veteran's tinnitus, and an extraschedular rating is not warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 6260 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. 
 § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Generally, VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009). 

In December 2010 and April 2011, the Veteran was sent letters that fully addressed all notice elements and was issued prior to the initial RO decisions in this matter.  Thus, the Board finds the duty to notify has been met and no further development is required with respect to the duty to notify. 

In addition, as to the claim for an initial compensable rating for bilateral hearing loss, this claim arises from the Veteran's disagreement with the initial rating assigned in connection with the grant of service connection for this disability.  Where an underlying claim for service connection has been granted and there is disagreement as to such "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007). 

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records, pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The claims file contains the Veteran's service treatment records, as well as post-service VA treatment records, adequate VA examination reports, and private treatment records.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Moreover, his statements in support of the claims are of record. 

In the January 2015 remand, the Board directed the AOJ to obtain outstanding relevant treatment records from a December 2010 audiogram by a private treatment provider.  The AOJ sent the Veteran the necessary release form in the same month.  However, the Veteran did not sign and return the necessary release.  To date, the Veteran did not provide VA with the necessary authorization for release of such medical records to the VA. As "the duty to assist is not always a one-way street," Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), the Board finds that no further assistance in this regard is warranted.  38 C.F.R. § 3.159(c)(1)(ii) (requiring claimant to cooperate fully with VA's efforts to obtain non-Federal records, including providing authorization for release of records).  Moreover, by sending the release forms, the RO substantially complied with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999) (remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.

Analysis

Disability ratings are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In cases, where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.   Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  In such cases, staged ratings are appropriate when the factual findings show distinct time periods where the service- connected disability exhibits symptoms that would warrant different ratings for each such distinct time period.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim. See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).

I. Bilateral Hearing Loss

The Veteran currently receives a noncompensable rating for his bilateral hearing loss under 38 C.F.R. § 4.85, DC 6100. 

The assigned rating for hearing loss is determined by mechanically applying the rating criteria to certified test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Under Diagnostic Code 6100, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examination.  Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz (cycles per second).  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, DC 6100.  As set forth in the regulations, Tables VI, VIa, and VII are used to calculate the rating to be assigned.  See 38 C.F.R. § 4.85, DC 6100.  Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85. 

Alternatively, VA regulations provide that in cases of exceptional hearing loss, when the pure tone thresholds at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately. 38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(c) also provide that, when the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever would result in the higher numeral. 

In addition, 38 C.F.R. § 4.85(c) also provide that, Table VIa will be used when the examiner certifies use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc.

The Veteran was initially provided an audiological examination in January 2011.  The examiner noted that speech discrimination testing, using the Maryland CNC Word List, revealed speech recognition ability of 100 percent in the right ear and 96 percent in the left ear.  The results of audiometric testing in decibels were as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
5
10
15
20
50
Left
10
10
40
60
75

The Veteran was provided another audiological examination in November 2012.  The November 2012 examiner noted that speech discrimination testing revealed speech recognition ability of 100 percent in the right ear and 96 percent in the left ear.  The results of audiometric testing in decibels were as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
15
15
20
25
50
Left
20
20
50
60
75

In the January 2015 remand, the Board instructed that the Veteran be afforded a new VA examination and one was conducted in June 2015.  The June 2015 VA examiner noted that speech discrimination testing revealed speech recognition ability of 100 percent in the right ear and 96 percent in the left ear.

On audiometric testing, the pure tone thresholds, in decibels, were as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
15
10
20
30
55
Left
20
15
45
55
75

Applying the method for evaluating hearing loss to the each testing result above reveals a Level I hearing in the right ear and a Level I hearing in the left ear according to Table VI. Combining Level I hearing for the right ear and Level I hearing for the left ear according to Table VII reveals a noncompensable rating.  38 C.F.R. § 4.85, Diagnostic Code 6100.  As these results do not reveal an exceptional pattern of hearing loss in either ear, Table VIA is not for application.  See 38 C.F.R. § 4.86.

In considering the evidence of record under the laws and records as set forth above, the Board concludes that the Veteran is not entitled to a compensable disability rating for bilateral hearing loss under 38 C.F.R. §§ 4.85 or 4.86, Diagnostic Code 6100. 

In this regard, the Board in no way discounts the difficulties that the Veteran experiences as a result of his hearing loss.  However, the disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board must base its determination on the results of the pertinent VA audiology studies.  See Lendenmann, 3. Vet. App. at 345.  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Based on the application of the criteria to the audiometric findings above, the Board finds that the record presents no basis for assignment of a compensable disability rating for the Veteran's bilateral hearing loss.

II. Tinnitus

Tinnitus is evaluated under DC 6260, which was revised effective June 13, 2003, to clarify existing VA practice that only a single 10 percent evaluation is assigned for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head. 38 C.F.R. § 4.87, DC 6260, note 2 (2015).  This is the maximum schedular evaluation assignable for that condition.

The Federal Circuit affirmed VA's long-standing interpretation of DC 6260 as authorizing only a single 10 percent rating for tinnitus, whether perceived as unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Citing Supreme Court precedent, the Federal Circuit explained that an agency's interpretation of its own regulations was entitled to substantial deference by the courts as long as that interpretation was not plainly erroneous or inconsistent with the regulations.  Id. at 1349-50.

The Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus under 38 C.F.R. §4.87, DC 6260, and there is no legal basis upon which to award more than a single 10 percent rating.  In light of the above, the Veteran's appeal as to this claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

III. Other considerations

The Board must also determine whether to refer a claim to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).  An extraschedular rating is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the rating criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115   (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-16.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116; 38 C.F.R. § 3.321(b)(1).

Regarding the Veteran's hearing loss disability, the rating criteria contemplate impairment of hearing at specific volumes in specific frequencies and the ability to understand language per the word list used to determine speech discrimination.  In the June 2015 VA examination report, the examiner indicated in response to the question of whether the Veteran's hearing loss impacted the ordinary conditions of daily life, including ability to work, that the Veteran reported difficulty understanding conversation in background noise.  Initially, this complied with Martinak v. Nicholson, 21 Vet. App. 447 (2007), in which the Court held that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Moreover, difficulty understanding conversation in background noise is a manifestation of difficult hearing or understanding speech, which are contemplated by the applicable schedular rating criteria.  Doucette v. Shulkin, No. 15-2828, __ Vet. App. __, 2017 U.S. App. Vet. Claims LEXIS 319, 2017 WL 877340 (Mar. 6, 2017) (difficulty in distinguishing sounds in a crowded environment, locating the source of sounds, understanding conversational speech, hearing the television, and using the telephone are each a manifestation of difficulty hearing or understanding speech, which are contemplated by the schedular rating criteria for hearing loss).  Similarly, the Veteran's constant bilateral tinnitus is specifically contemplated by the assigned schedular rating under DC 6260.  Moreover, on the June 2015 VA examination, the Veteran indicated that the tinnitus did not impact ordinary conditions of daily life, including ability to work.

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Thus, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria, and the Board will therefore not address this issue further.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").

Finally, a total disability rating based on individual unemployability (TDIU) is considered an element of rating claims when raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  There is no evidence or argument that the Veteran has been rendered unemployable solely due to his service-connected his bilateral hearing loss and/or tinnitus.  As such, the matter of the Veteran's entitlement to a TDIU due to his service-connected his bilateral hearing loss and/or tinnitus need not be addressed further in conjunction with the current claims for increased ratings.

IV. Conclusion

For the foregoing reasons, an initial compensable rating for bilateral hearing loss and a rating in excess of 10 percent for tinnitus are not warranted.  As the preponderance of the evidence is against any higher or separate ratings for bilateral hearing loss and tinnitus, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.

Entitlement to a rating in excess of 10 percent for tinnitus is denied.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


